DETAILED ACTION
1	This action is a responsive to the amendment filed on December 14, 2021.
2	The cancellation of claim 3 is acknowledged. Pending claims are 1-2 and 4-16.
3	The rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1-2 and 4-16 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (EP 0952146 A2) teaches a hydrophilic dicycohexylmethanecarbodiimide compound having a formula (1), in which R1 represented by the formula (2) and “n” is an integer of 1-10 (see claims 1-2). However, the closest prior art of record (EP’ 146 A2) does not teach or disclose a hair cosmetic composition comprising at least one compound of the claimed formula (I) and (II) in which “n” is an integer from 3-100 and wherein the claimed compound presents in the cosmetic composition in the amount of 0.01 wt.% to 50 wt.% or in the amount of 0.5 wt.% to 10 wt.% as claimed. The prior art of record (EP’146 A2) also does not teach or disclose a cosmetic method of producing a decorative effect on hair as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair cosmetic formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761